EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via in a telephone interview with Christian, Ehret Esq. on July 25, 2022.
The application has been amended as follows: 
1. 	(Currently Amended) A computer-implemented method for authenticating a transaction, comprising:
associating, in at least one database, a plurality of voice identifiers with a plurality of users, each voice identifier of the plurality of voice identifiers corresponding to a user having at least one account identifier;
receiving, with at least one processor from a merchant system, transaction data for a transaction between the user and the merchant system;
receiving, with at least one processor from the merchant system comprising a microphone, audio data comprising a spoken voice identifier from [[a]] the microphone, the spoken voice identifier spoken by the user and received by the microphone from the user 
matching, with at least one processor, the spoken voice identifier to a voice identifier from the plurality of voice identifiers in the at least one database;
identifying, with at least one processor, the user from the plurality of users based at least partially on the voice identifier;
in response to identifying the user of the plurality of users, communicating, with at least one processor, a verification message to a device operated by the user, the verification message comprising the transaction data for the transaction, the verification message configured to prompt the user, through the device, to provide an input; 
receiving, with at least one processor from the device operated by the user, an authentication signal generated by the device in response to the input; and
in response to receiving the authentication signal, conducting the transaction using an account identifier associated with the user.
2. (Currently Amended) The computer-implemented method of claim 1, wherein the audio data further comprises a spoken account identifier, and wherein the voice identifier is associated with a plurality of account identifiers for the user, the method further comprising: determining, with at least one processor, the account identifier used to conduct the transaction from the plurality of account identifiers for the user based at least partially on the spoken account identifier.
3. (Currently Amended) The computer-implemented method of claim 1, wherein the voice identifier is associated with a plurality of account identifiers for the user, the method further comprising: determining, with at least one processor, the account identifier used to conduct the transaction from the plurality of account identifiers based on user input received from the device associated with the user.
4. (Currently Amended) The computer-implemented method of claim 1, wherein matching the spoken voice identifier comprises comparing at least a portion of the audio data to the plurality of voice identifiers or data derived from the plurality of voice identifiers.
5. (Currently Amended) The computer-implemented method of claim 1, wherein the verification message prompts the user, through the device, to provide a biometric input.
6. (Original) The computer-implemented method of claim 5, wherein the authentication signal is generated by the device associated with the user in response to authenticating the biometric input. 
7. (Currently Amended) The computer-implemented method of claim 1, wherein the audio data is received by a merchant point-of-sale system comprising a the microphone, and wherein the spoken voice identifier is matched by a server remote from the merchant point-of-sale system.
8. (Currently Amended) The computer-implemented method of claim 1, wherein the audio data is received by the device associated with the user, the device comprising the microphone such that the audio data is communicated from the device to the merchant system.
9. (Currently Amended) The computer-implemented method of claim 1, wherein the same processor is used to match the detected voice identifier, identify the user from the plurality of users, and communicate the verification message.
10. (Currently Amended) A computer program product for authenticating a transaction using a plurality of voice identifiers associated with a plurality of users, each voice identifier of the plurality of voice identifiers corresponding to a user having at least one account identifier, comprising at least one non-transitory computer readable medium including program instructions that, when executed by at least one processor of at least one computer, cause the at least one computer to:
receive, from a merchant system, transaction data for a transaction between a user and the merchant system;
receive, from the merchant system, audio data comprising a spoken voice identifier from a microphone associated with the merchant system;
match the spoken voice identifier to a voice identifier from the plurality of voice identifiers in the at least one database; 
identify the user from the plurality of users based at least partially on the detected voice identifier;
in response to identifying the user of the plurality of users, communicate a notification verification message to a device operated by the user, the verification message comprising the transaction data for the transaction, the verification message configured to prompt the user, through the device, to provide an input; 
receive, from the device operated by the user, an authentication signal generated by the device in response to the input; and 
in response to receiving the authentication signal, conduct the transaction using an account identifier associated with the user.
11. (Currently Amended) The computer program product of claim 10, wherein the audio data further comprises a spoken account identifier, wherein the voice identifier is associated with a plurality of account identifiers for the user, and wherein the program instructions, when executed by the at least one processor, further cause the at least one computer to determine the account identifier used to conduct the transaction from the plurality of account identifiers for the user based at least partially on the spoken account identifier.
12. (Currently Amended) The computer program product of claim 10, wherein the voice identifier is associated with a plurality of account identifiers for the user, and wherein the program instructions, when executed by the at least one processor, further cause the at least one computer to determine the account identifier used to conduct the transaction from the plurality of account identifiers based on user input received from the device associated with the user. 
13. (Currently Amended) The computer program product of claim 10, wherein matching the spoken voice identifier comprises comparing at least a portion of the audio data to the plurality of voice identifiers or data derived from the plurality of voice identifiers.
14. (Currently Amended) The computer program product of claim 10, wherein the verification message prompts the user, through the device, to provide a biometric input.
15. (Original) The computer program product of claim 14, wherein the authentication signal is generated by the device associated with the user in response to authenticating the biometric input.
16. (Currently Amended) The computer program product of claim 10, wherein the audio data is received by a merchant point-of-sale system comprising the microphone, and wherein the spoken voice identifier is matched by a server remote from the merchant point-of-sale system.
17. (Currently Amended) The computer program product of claim 10, wherein the audio data is received by the device associated with the user, the device comprising the microphone such that the audio data is communicated from the device to the merchant system.
18. (Currently Amended) The computer program product of claim 10, wherein the at least one non-transitory computer readable medium comprises a first medium and a second medium, wherein the first medium includes program instructions which, when executed by at least one processor of the merchant system, cause the merchant system to receive the transaction data and the audio data, and wherein the second medium includes program instructions which, when executed 
by at least one processor of at least one remote server, cause the at least one remote server to match the spoken voice identifier and identify the user.
19. (Currently Amended) A system for authenticating a transaction comprising: at least one data storage device comprising at least one database, the at least one database comprising a plurality of voice identifiers associated with a plurality of users, each voice identifier of the plurality of voice identifiers corresponding to a user having at least one account identifier; and 
at least one server computer comprising at least one processor programmed or configured to: 
receive, from a merchant system, transaction data for a transaction between a user and the merchant system; 
receive audio data comprising a spoken voice identifier from a microphone associated with the merchant system; 
match the spoken voice identifier to a voice identifier from the plurality of voice identifiers in the at least one database, 
identify the user from the plurality of users based at least partially on the detected voice identifier; 
in response to identifying the user of the plurality of users, communicate a verification message to a device operated by the user, the verification message comprising the transaction data for the transaction, the verification message configured to prompt the user, through the device, to provide an input; 
receive, from the device operated by the user, an authentication signal generated by the device in response to the input; and
in response to receiving the authentication signal from the device associated with the user based on the input, conduct the transaction using an account identifier associated with the user.
20. (Currently Amended) The system of claim 19, for the user, and wherein the voice identifier is associated with a plurality of account identifiers for the user, and wherein the at least one server computer is further programmed or configured to determine the account identifier used to conduct the transaction from the plurality of account identifiers for the user based at least partially on the spoken account identifier.


Allowable Subject Matter
Claims 1- 20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
A computer-implemented method for authenticating a transaction, comprising:
associating, in at least one database, a plurality of voice identifiers with a plurality of users, each voice identifier of the plurality of voice identifiers corresponding to a user having at least one account identifier;
receiving, with at least one processor from a merchant system, transaction data for a transaction between the user and the merchant system;
receiving, with at least one processor from the merchant system comprising a microphone, audio data comprising a spoken voice identifier from [[a]] the microphone, the spoken voice identifier spoken by the user and received by the microphone from the user 
matching, with at least one processor, the spoken voice identifier to a voice identifier from the plurality of voice identifiers in the at least one database;
identifying, with at least one processor, the user from the plurality of users based at least partially on the voice identifier;
in response to identifying the user of the plurality of users, communicating, with at least one processor, a verification message to a device operated by the user, the verification message comprising the transaction data for the transaction, the verification message configured to prompt the user, through the device, to provide an input; 
receiving, with at least one processor from the device operated by the user, an authentication signal generated by the device in response to the input; and
in response to receiving the authentication signal, conducting the transaction using an account identifier associated with the user.
The closest prior art of  Sheets, USP. Pub. No. 20140372128 teaches 
“… databases may store voice models for a plurality of users that can be used for voice authentication during initiation of a transaction. These databases can include thousands or millions of entries, which may take a significant amount of time to search. Upon the occurrence of an event, e.g. a user entering a merchant location, a reference to the voice model associated with the user that is stored within the database can be obtained. The reference can be a pointer to a location of the voice model within the database. The user can be identified based on attributes associated with his/her communication device (e.g., serial number, International Mobile Equipment Identity (IMEI) number, Subscriber Identity Module (SIM) card number, phone number, primary account number or token associated with a digital wallet application, etc.). The user may provide a voice segment (e.g., voice sample) at the time of initiating a transaction via the communication device. The provided voice segment may then be compared against the voice model associated with the user stored within the database, using the obtained reference. These techniques may eliminate or reduce the need or the time it takes to search the entire database(s) for the user's voice model at the point of transaction, as a reference to the voice model may have already been obtained at the occurrence of the event (e.g., the user entering the merchant location). (para. 0005) .
Regarding independent claims 1,10, 19, Sheets, taken either individually or in combination with other prior art of record fails to teach or render obvious identity authentication in which the voice input is at the physical location of the microphone and receiving “the verification message configured to prompt the user, through the device, to provide an input; receiving, with at least one processor from the device operated by the user, an authentication signal generated by the device in response to the input;..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696